Per Curiam,
Mason, Chief Justice.
Of all the errors assigned in this case there are only two which seem worthy of much consideration. One of these is that the verdict was for a larger amount than that *419claimed by the plaintiff. The bill of particulars attached to the declkr-ation only demanded eighty seven dollars and fifty cents, without any claim for interest. This must limit the amount of the recovery, and the verdict for ninety-two dollars and seventy-one cents was erroneous.
It is true this would be cured by a remittitur, but as the defendant is not represented here we cannot take it upon ourselves to direct such a step to be taken.
Another error which we think substantial, is found in the oath of the jury asset forth in the record and though this is doubtless a'clerical error, it is there, and uncorrected and we cannot disregard it.
Judgment set aside and case remanded for further proceedings.